Citation Nr: 1513148	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 28, 2008, for the grant of service connection for right ankle sprain, post-operative residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claims file was subsequently transferred to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for a left ankle disability on August 16, 2007.  

2.  On August 28, 2008, prior to the decision on appeal, the Veteran clarified that he meant to claim entitlement to service connection for a right ankle disability rather than a left ankle disability.  

3.  In a January 2009 rating decision, the RO granted entitlement to service connection for a right ankle sprain, post-operative residuals, effective August 28, 2008.


CONCLUSION OF LAW

The criteria for an effective date of August 16, 2007, for a grant of entitlement to service connection for a right ankle sprain, post-operative residuals, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Veteran seeks an effective date earlier than August 28, 2008, for the grant of service connection for a right ankle sprain, post-operative residuals.  Specifically, he asserts that his effective date should be August 16, 2007, the date he erroneously filed a claim for entitlement to service connection for a left ankle disability. 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, on August 16, 2007, VA received a VA Form 21-526, Veteran's Application for Compensation and/or Pension, in which the Veteran specifically sought entitlement to service connection for a left ankle disability.  

The RO sought to schedule the Veteran for a VA examination to determine the etiology of his claimed left ankle disorder.  However, while preparing the examination request worksheet in June 2008, a VA employee inquired as to whether the Veteran was seeking service connection for a right ankle injury or a left ankle injury, as his treatment records showed a history of right ankle injury.  


On August 27, 2008, a VA employee called the Veteran to determine if he sought service connection for a left ankle disability or a right ankle disability.  The Veteran returned the call on August 28, 2008, at which time he insisted that he sought entitlement to service connection for a left ankle disability.  However, later that day, the Veteran called again clarifying that he had been mistaken and that he meant to claim entitlement to service connection for a right ankle disability rather than a left ankle disability.  

The Veteran was provided with a VA examination in December 2008, at which time he was diagnosed as having right ankle sprain, status post residuals of right ankle surgery.  In a January 2009 rating decision, the RO granted entitlement to service connection for a right ankle sprain, post-operative residuals, and assigned a 10 percent disability rating effective August 28, 2008, the date the Veteran clarified that he meant to claim entitlement to service connection for a right ankle disability.  The RO also denied a claim for entitlement to service connection for left ankle injury residuals, despite the fact that the Veteran had expressly indicated to the RO that he never intended to file a claim for a left ankle disability.

The Veteran filed a timely notice of disagreement, arguing that his effective date should have been August 16, 2007, the date he filed a claim for entitlement to service connection for an ankle disorder, despite the fact that he erroneously claimed the left ankle rather than the right ankle at that time.  

The Board agrees.  The United States Court of Appeals for Veterans Claims held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary [of VA] who knows the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by describing the nature of the disability for which he is seeking benefits, including by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).  In these cases, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses.  But this practice does not have endless bounds and involves a sense of determining what was a reasonable interpretation of the claim in the context it was presented.  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377 (1999).

In this case, the Veteran filed a claim for entitlement to service connection for a left ankle disability and asserted that he injured his ankle in service.  The RO, having reviewed the Veteran's medical history, noted that he had a history of right ankle injury rather than left ankle injury and correctly deduced that the Veteran intended to file a claim for entitlement to service connection for a right ankle disability.  This was a reasonable interpretation of the claim in the context it was presented.  As prescribed by the Court, when determining the scope of a claim, the reviewer must consider the information the claimant submits or that the Secretary obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Additionally, the Board emphasizes that the VA disability system is paternalistic in nature, and not intended to include traps for unwary litigants.  Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  The Federal Circuit Court of Appeals has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  This is especially true in this case, where a March 2015 rating decision found that the Veteran was not competent to handle disbursement of funds.

Here, the Veteran filed a claim for entitlement to service connection for a left ankle disability on August 16, 2007.  On August 28, 2008, prior to a decision by the RO, the Veteran informed VA that he had erroneously claimed a left ankle disorder and clarified that had originally intended to claim a right ankle disorder instead.  This is not a case of requiring VA to conjure up issues not raised by claimant; rather, it is a case of the claimant, prior to the initial decision, identifying a mistake in his original claim and clarifying the body part for which he sought to be service connected.  As such, based on the evidence above, the effective date for the grant of service connection for right ankle sprain, post-operative residuals, should be August 16, 2007, the date the Veteran sought entitlement to service connection for an ankle disability.  


ORDER

An effective date of August 16, 2007, for the grant of service connection for right ankle sprain, post-operative residuals, is granted. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


